              Case 3:19-cv-07431-JSC Document 16 Filed 02/06/20 Page 1 of 4




 1 DAVID L. ANDERSON (CABN 149604)
   United States Attorney
 2 SARA WINSLOW (DCBN 457643)
   Chief, Civil Division
 3 SHINING J. HSU (CABN 317917)
   Assistant United States Attorney
 4
   450 Golden Gate Avenue, Box 36055
 5 San Francisco, California 94102-3495
   Telephone: (415) 436-7022
 6 FAX: (415) 436-6748
   shining.hsu@usdoj.gov
 7
   Attorneys for Defendant
 8 U.S. DEPARTMENT OF HOMELAND SECURITY

 9 SAIRA HUSSAIN (CABN 300326)
   saira@eff.org
10 JENNIFER LYNCH (CABN 240701)
   jlynch@eff.org
11 MARK RUMOLD (CABN 279060)
   mark@eff.org
12 ELECTRONIC FRONTIER FOUNDATION
   815 Eddy Street
13 San Francisco, CA 94109
   Telephone: (415) 436-9333
14 Facsimile: (415) 436-9993

15 Attorneys for Plaintiff
   ELECTRONIC FRONTIER FOUNDATION
16
                            UNITED STATES DISTRICT COURT
17
                           NORTHERN DISTRICT OF CALIFORNIA
18
                               SAN FRANCISCO DIVISION
19

20   ELECTRONIC FRONTIER FOUNDATION,                  Case No. 19-cv-7431 JSC

21          Plaintiff,                                JOINT CASE MANAGEMENT
                                                      CONFERENCE STATEMENT
22     v.
                                                      Date: February 13, 2020
23   UNITED STATES DEPARTMENT                         Time: 1:30 p.m.
     OF HOMELAND SECURITY,
24                                                    The Honorable Jacqueline Scott Corley
            Defendant.
25

26

27          Plaintiff Electronic Frontier Foundation (“EFF”) and Defendant United States Department of
28 Homeland Security (“DHS”) jointly submit this Joint Case Management Conference Statement. The

     JOINT CMC STATEMENT
     NO. 19-CV-7431 JSC
               Case 3:19-cv-07431-JSC Document 16 Filed 02/06/20 Page 2 of 4




 1 parties have conferred telephonically on multiple occasions—January 3, January 10, January 24, and

 2 February 5—and via email.

 3          1. JURISDICTION AND SERVICE: There are no issues concerning personal jurisdiction,

 4 venue or service. Plaintiffs brought this action under the Freedom of Information Act (“FOIA”), 5

 5 U.S.C § 552(a)(4)(B), and this Court has jurisdiction under 28 U.S.C. § 1331. All parties have been

 6 served pursuant to Fed. R. Civ. P. 4(i)(1). Defendant has appeared.

 7          2. FACTS: This action concerns three FOIA requests made by EFF to DHS on July 12, 2019,

 8 and August 14, 2019. Generally speaking, the requests seek records regarding documents related to

 9 DHS’s Rapid DNA program and communications between DHS employees and external parties.

10          DHS component U.S. Immigration and Customs Enforcement (“ICE”) has agreed to process 500

11 pages per month. ICE will make its initial record production at the end of February, and will produce

12 records every 30 days thereafter. ICE’s initial search yielded 16,000 pages. The parties have been

13 conferring on whether to narrow the scope of the search or prioritize certain records.

14          DHS component U.S. Customs and Border Protection (“CBP”) has agreed to process 500 pages

15 per month. CBP will make its initial record production at the end of February, and will produce records

16 every 30 days thereafter. CBP’s initial search yielded 6,700 pages.

17          3. LEGAL ISSUES: The following legal issue is in dispute: whether Defendant produced all

18 documents responsive to Plaintiff’s FOIA requests not subject to applicable legal exemptions.

19          The parties are attempting in good faith to resolve Plaintiff’s claims informally. However, the

20 Court may be called upon to resolve the following legal issues: (1) whether Defendant has responded

21 adequately to Plaintiff’s FOIA requests, (2) whether Defendant improperly withheld materials based on

22 claimed FOIA exemptions, see 5 U.S.C. §§ 552(b)(1)-(9), and (3) whether and in what amount Plaintiff

23 is entitled to an award of attorneys’ fees and other litigation costs, see id. § 552(a)(4)(E)(i).

24          4. MOTIONS: There are no prior or pending motions. If this matter is not resolved between

25 the parties, they anticipate filing cross-motions for summary judgment. If motion practice is necessary,

26 the parties will meet and confer regarding a schedule for summary judgment briefing.

27          5. AMENDMENT OF PLEADINGS: Plaintiff plans to file an amended complaint by mid-

28 February and will seek Defendant’s consent to do so. The parties suggest an amendment deadline of

     JOINT CMC STATEMENT
     NO. 19-CV-7431 JSC
               Case 3:19-cv-07431-JSC Document 16 Filed 02/06/20 Page 3 of 4




 1 March 31, 2020.

 2          6. EVIDENCE PRESERVATION: The parties are not aware of any evidence preservation

 3 issues that may affect the dispute.

 4          7. DISCLOSURES: The parties agree that initial disclosures are not necessary, as this is a

 5 FOIA action.

 6          8. DISCOVERY: To date, no discovery has been taken by either party, and the parties do not

 7 anticipate based on current information that discovery will be necessary in this case.

 8          9. CLASS ACTIONS: This is not a class action.

 9          10. RELATED CASES: There are no related cases.

10          11. RELIEF: Plaintiffs seeks injunctive relief compelling defendant to disclose the requested

11 documents, waiver of all processing fees, and attorneys’ fees and costs. Defendant seeks a complete

12 defense judgment, dismissal and costs.

13          12. SETTLEMENT AND ADR: The parties are amenable to a Settlement Conference with a

14 magistrate judge at an appropriate time, but do not believe that the matter is ripe for ADR at this

15 juncture.

16          13. CONSENT TO A MAGISTRATE JUDGE FOR ALL PURPOSES: The parties have

17 consented to a magistrate judge.

18          14. OTHER REFERENCES: None requested.

19          15. NARROWING OF ISSUES: The parties have met and conferred in an attempt to narrow

20 the issues in dispute and continue to do so.

21          16. EXPEDITED TRIAL PROCEDURE: Not applicable.

22          17. SCHEDULING: The parties submit that the Court should set a further case management

23 conference 60 days out. Within 30 days of Defendant finishing processing of the records described

24 above, the parties agree to submit another Joint Case Management Statement describing any outstanding

25 issues and proposing a tentative schedule for resolving the case on cross-motions for summary

26 judgment.

27          18. TRIAL: The parties anticipate that this matter will be resolved on motions.

28          19. DISCLOSURE OF NON-PARTY INTERESTED ENTITIES/PERSONS: Local Rule 3-

     JOINT CMC STATEMENT
     NO. 19-CV-7431 JSC
              Case 3:19-cv-07431-JSC Document 16 Filed 02/06/20 Page 4 of 4




 1 15 does not apply to governmental entities, such as the United States, or their agencies. Plaintiff filed a

 2 Certification of Interested Entities or Persons as required by Local Rule 3-15 stating that, aside from the

 3 named parties, there is no interest to report. (Dkt. 3).

 4          20. PROFESSIONAL CONDUCT: The parties have reviewed the Guidelines for Professional

 5 Conduct for the Northern District of California.

 6

 7

 8 DATED: February 6, 2020                                Respectfully submitted,

 9
                                                          DAVID L. ANDERSON
10                                                        United States Attorney

11                                                        /s/ Shining J. Hsu
                                                          SHINING J. HSU
12                                                        Assistant United States Attorney
13                                                        Attorneys for Defendant
14
     DATED: February 5, 2020
15                                                       /s/ Saira Hussain
                                                          SAIRA HUSSAIN
16                                                        JENNIFER LYNCH
17                                                        MARK RUMOLD
                                                          ELECTRONIC FRONTIER
18                                                        FOUNDATION

19                                                        Attorneys for Plaintiff

20
   *In compliance with Civil Local Rule 5-1(i)(3), the filer of this document attests under penalty of perjury
21 that each signatory has concurred in the filing of this document.

22

23

24

25

26

27

28

     JOINT CMC STATEMENT
     NO. 19-CV-7431 JSC
